United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-40838
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GILBERTO ESTRADA SANCHEZ,
also known as Gilberto Estrada-Sanchez

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-982-ALL
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Gilberto Estrada Sanchez (Estrada) appeals his conviction

and the 77-month sentence imposed following his guilty plea to

illegal reentry following deportation and after having been

convicted of an aggravated felony.   Estrada’s constitutional

challenge to 8 U.S.C. § 1326(b) is foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998).     Although

Estrada contends that Almendarez-Torres was incorrectly decided

and that a majority of the Supreme Court would overrule


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40838
                                -2-

Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S.

466 (2000), we have repeatedly rejected such arguments on the

basis that Almendarez-Torres remains binding.   See United States

v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126

S. Ct. 298 (2005).   Estrada properly concedes that his argument

is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     AFFIRMED.